DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 01/18/2022. Claims 21-23, 25-34, 36-38 and 40-43 are currently pending with claims 21, 36 and 43 amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the response, filed 01/18/2022, with respect to 112(a) and 112(b) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of 10/28/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 01/18/2022, with respect to the art rejections, have been fully considered but they are not persuasive.
Regarding arguments to the prior art Mckenzie being non-analogous art, on pg. 9-11 of the response, as not being in applicant’s field of endeavor and not reasonably pertinent to the problem with which applicant is concerned, it is contended that McKenzie meets at least one of the requirements. In response to arguments that “the first requirement is not met by Mckenzie,” (2nd paragraph of pg. 10) it is contended that applicant seems to take a narrow view of the requirement. Per MPEP 2141.01(a)(I), “… (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem) …” where the prior art Mckenzie though to a combustor, and the claimed invention to 
In response to arguments in 3rd paragraph on pg. 10, it is contended that Mckenzie would logically commend itself to an inventor’s attention in considering his/her problem in that McKenzie relates to cooling in a gas turbine engines and cooling air flows through components of such engines. See MPEP 2141.01(a)(I). Again, in considering instant specification paragraph [0041] the examiner understands that the problem to be solved requiring cooling features to a component are also applicable to combustion components. Thus, Mckenzie seems reasonably pertinent to the problem as McKenzie deals with features in a component that affects cooling flow through such a component. McKenzie relates to a component 72 in combustion liner 60 with a feature 78 that funnels cooling air through an opening or inlet of the component (Mckenzie: col 4, ll 7-9 and col 1, ll 13-16). Therefore, it is disagreed that examiner has failed to properly ascertain the differences between the prior art and the claims at issue as a whole and contended that instead have shown that the claimed invention is obvious in view of the prior art and including Mckenzie.
In response to arguments to the amended claims 21, 36, and 43 on pg. 11-16, it is contended that 208 of Koonankeil is a protuberance extending from a cool surface of 204 and that Koonankeil is not silent in this regard. As to the remainder of the arguments it is contended that combination of the prior art teaches the limitations of the claims. See rejection to follow. Regarding arguments to the prior art Liang, it is contended that the prior art is relied upon to teach a curvilinear film hole as applicable to the cooling hole of Koonankeil. See rejection to follow. Regarding arguments to the prior art Mckenzie, it is contended that the prior art is cited to teach shaping, in the form of a recess, in a cooling hole as applicable to inlet of the protuberance that extends from a cool surface of Koonankeil. See rejection to follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-29, 31-34, 36-38, and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie).
In reference to Claim 21
Koonankeil discloses 
A method of forming an airfoil (Fig. 1: 100) for a turbine engine (paragraph [0003]),
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204), 
the method comprising: 
forming a wall of the airfoil (Fig. 5: 202), 
the wall having a nominal thickness (Fig. 7: d3, between 206 and 205) separating the hot combustion gas flow from the cooling fluid flow having a hot surface (206) facing the hot combustion gas flow and a cool surface (204) facing the cooling fluid flow; 
forming, by additive manufacturing (paragraph [0012]- [0013]), a protuberance (208) extending from the cool surface of the wall (204); 
forming a film hole (210) extending between the protuberance and the wall, with 
the film hole having a length (d2) greater than the nominal thickness (d3) of the wall,
forming an inlet (212) of the film hole (210).
Koonankeil lacks:
“… the film cooling hole being curvilinear
“… forming, by a combination of additive manufacturing and machining, a recess entirely within the protuberance …” 
Regarding the limitations: “… the film cooling hole being curvilinear …”
Liang is related to an airfoil (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film cooling hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… forming, by a combination of additive manufacturing and machining, a recess entirely within the protuberance …”
Koonankeil further teaches that features of a cooling hole (Fig. 7: such as section 214) can be formed using machining (paragraph [0028]) in addition to additive manufacturing used to form portions of the airfoil and cooling holes (paragraph [0012]- [0013]).
McKenzie is related to a cooling hole (Fig. 3: 76) in a turbine component (Fig. 3: such as shroud 60, see abstract and col 1, ll 13-16) and for directing air through a wall of such component (col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78) formed relative to a cooling hole inlet (Fig. 4: bottom portion of 76) and entirely within the cooling hole (76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, including forming, by a combination of additive manufacturing and machining (as taught by Koonankeil a known process of forming features to a cooling hole), a recess entirely within (as taught by McKenzie forming a recess in a cooling hole inlet) the protuberance (of Koonankeil, the recess formed in its inlet), so as to funnel cooling fluid flow into the curvilinear film cooling hole of Koonankeil by having a recess formed entirely to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).
In reference to Claim 22

In reference to Claim 23
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 wherein the forming of the wall and the protuberance are done together by additive manufacturing (Koonankeil: paragraph [0013], and [0028]).
In reference to Claim 25
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 wherein the forming of the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: paragraph [0012]- [0013], and [0028]).
In reference to Claim 26
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming at least a portion of the curvilinear film hole (Liang: 20 and as modifying of 210 of Koonankeil) at an angle (Liang: 44) relative to a local normal (Liang: horizontal between 16 and 18) between the hot surface and the cool surface (Liang: angled as in Fig. 2 between 14 and 6).
In reference to Claim 27
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming an inlet (Koonankeil: 212) and an outlet (Koonankeil: 214) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20), the inlet and the outlet being connected by a passage (Koonankeil: extension of 210 between 212 and 214).
In reference to Claim 28
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising shaping the inlet or the outlet (Koonankeil: 214, Figs. 6 and 7) of the curvilinear film hole (Koonankeil: 210 as modified by Liang 20).
In reference to Claim 29
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27 further comprising forming the inlet (Koonankeil: 212) of the curvilinear film hole (Koonankeil: 210 as modified by 
In reference to Claim 31
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21, wherein the recess (McKenzie Fig. 4: 78) is discontinuous (McKenzie Fig. 4: as forming and edge with portion 72c of cooling hole 76) with the curvilinear film hole (Koonankeil: 210 as modified).
In reference to Claim 32
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 31 wherein the curvilinear film hole (Koonankeil: 210 as modified by Liang 20) is disposed within the recess (McKenzie  78), as further taught relative to and disposed in cooling hole 76).
In reference to Claim 33
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming the protuberance (Koonankeil: 208) symmetrically about an axis (Koonankeil: A3) parallel to a direction of the cooling fluid flow within the component (Koonankeil: flow through 210).
In reference to Claim 34
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21 further comprising forming the protuberance (Koonankeil: 208) in one of 
a rounded (Koonankeil: as seen in Fig. 2), 
a conical (Koonankeil: as seen in Figs. 2 and 5), 
a frustoconical, or 
non-rectilinear 
shape when viewed along a plane parallel to the nominal thickness and intersecting the protuberance (Koonankeil: view as seen in Fig. 7).
In reference to Claim 36
Koonankeil discloses 
A method of cooling a hot side of a wall (Fig. 5: 202) of an airfoil (Fig. 1: 100) provided within a turbine engine (paragraph [0003] and [0005]), 
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204) and the wall including a hot surface (206) and a cool surface (204) distanced from one another to define a nominal thickness (d3) of the wall, 
the method comprising: 
supplying the cooling fluid flow to a protuberance (Fig. 7: 208) extending from the cool surface (204) of the wall, 
wherein the protuberance is formed by additive manufacturing (paragraph [0012]-[0013]); 
supplying the cooling fluid through an upstream portion (inlet 212) of a film hole (210) extending between the protuberance and the wall with the film hole having a length (d2) greater than the nominal thickness (d3) of the wall: and 
exhausting the cooling fluid to the hot surface (206) of the wall through a downstream portion (flow exit 214) of the film hole.
Koonankeil lacks:
“… the film cooling hole being curvilinear …”
“… the protuberance … includes a recess located entirely within the protuberance … with the upstream portion of the curvilinear film hole being at least partially formed by the recess …”
Regarding the limitations: “… the film cooling hole being curvilinear …”
Liang is related to an airfoil (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film cooling hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… the protuberance … includes a recess located entirely within the protuberance … with the upstream portion of the curvilinear film hole being at least partially formed by the recess …”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, wherein the protuberance includes a recess located entirely within (as taught by McKenzie forming a recess in a cooling hole inlet) the protuberance (of Koonankeil, the recess formed in its inlet), and with the upstream portion of the curvilinear film hole (as the inlet is formed of the cooling hole of McKenzie) being at least partially formed by the recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole of Koonankeil by having a recess formed entirely to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).
In reference to Claim 37
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the curvilinear film hole is formed by additive manufacturing (Koonankeil: paragraph [0012]-[0013], and [0028]).
In reference to Claim 38
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the wall, the protuberance, and the curvilinear film hole are done together by additive manufacturing (Koonankeil: paragraph [0013], and [0028]).
In reference to Claim 40
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 36 wherein the protuberance includes a height and the height is a function of one of a length, diameter, or length-to-diameter ratio of the curvilinear film hole (Koonankeil paragraph [0006]: the height as part of the film cooling hole’s, 210, height and which can be optimized), and wherein the curvilinear film hole (Koonankeil: 210 as modified) includes a height and the height is at least 50% of the nominal thickness (Koonankeil: as apparent from Fig. 7 and little over 100%, see annotated Fig. 7 below).
Regarding the claimed limitation: “… wherein the curvilinear film hole includes a height and the height is at least 50% of the nominal thickness …”:
Though it is apparent from Fig. 7 of Koonankeil that this feature is present, the feature is not explicitly articulated in the specification of the reference. 
However, Koonankeil further teaches that the film cooling hole may be optimized (see paragraph [0006]), and it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this feature in the proposed system because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.



    PNG
    media_image1.png
    894
    841
    media_image1.png
    Greyscale

In reference to Claim 41
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21, further comprising forming, by machining (Koonankeil Fig. 6 and 7 and paragraph [0028]: a process taught to be applicable form features of the film hole 210), the recess (McKenzie Fig. 4: 78) within the protuberance (Koonankeil: 208).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil machining (as taught by Koonankeil) of the recess within the protuberance, so as to suitably form features of the cooling hole and using machining as known in the art (Koonankeil: Fig. 6 and 7 and paragraph [0028]).
In reference to Claim 42
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 21, wherein the recess (McKenzie Fig. 4: 78) is formed to be symmetrical about a plane intersecting the recess (plane such as seen in Fig. 4).
In reference to Claim 43
Koonankeil discloses 
A method of forming an airfoil (Fig. 1: 100) for a turbine engine (paragraph [0003]), 
the turbine engine generating a hot combustion gas flow (Figs. 1 and 5: flowing over surface 106/206) and providing a cooling fluid flow (paragraph [0005]: flowing over surface 204), 
the method comprising: 
forming a wall of the airfoil (Fig. 5: 202), 
the wall having a nominal thickness (Fig. 7: d3, between 206 and 205) separating the hot combustion gas flow from the cooling fluid flow having a hot surface (206) facing the hot combustion gas flow and a cool surface (204) facing the cooling fluid flow; 
forming a protuberance (208) extending from the cool surface of the wall (204); 
forming, at least partially by additive manufacturing (paragraph [0012]-[0013]), a film hole (210) extending between the protuberance (208) and the wall (202), 
with the film hole having a length (d2) greater than the nominal thickness (d3) of the wall (202); and 
forming an inlet (212) of the film hole (210).
Koonankeil lacks:
“… the film cooling hole being curvilinear …”
“… forming a recess entirely within the protuberance … forming an inlet of the curvilinear film hole such that the inlet is at least partially formed by the recess …”
Regarding the limitations: “… the film cooling hole being curvilinear …”
Liang is related to an airfoil (Fig. 1: 12) with a film cooling hole (Fig. 2: 20) extending between a cool surface (of 14) and a hot surface (of 16), as the claimed invention, and teaches the film cooling hole being curvilinear (Fig. 2, see also col 4, ll 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil wherein the film cooling hole is curvilinear, as taught by Liang, so as to prevent flow separation and create better cooling of the turbine component (Liang: col 2, ll 7-11, col 3, ll 36-38).
Regarding the limitations: “… forming a recess entirely within the protuberance … forming an inlet of the curvilinear film hole such that the inlet is at least partially formed by the recess …”
McKenzie is related to a cooling hole (Fig. 3: 76) in a turbine component (Fig. 3: such as shroud 60, see abstract and col 1, ll 13-16) and for directing air through a wall of such component (col 1, ll 13-16), as the claimed invention, and teaches a recess (Figs. 3 and 4: 78) formed relative to a cooling hole inlet (Fig. 4: bottom portion of 76) and entirely within the cooling hole (76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil, as modified by Liang, forming a recess entirely within (as taught by McKenzie forming a recess in a cooling hole inlet) the protuberance (of Koonankeil, the recess formed in its inlet), and forming an inlet of the curvilinear film hole (as the inlet is formed of the cooling hole of McKenzie) such that the inlet is at least partially formed by the recess, as taught by McKenzie, so as to funnel cooling fluid flow into the curvilinear film cooling hole of Koonankeil by having a recess formed entirely to the inlet of the cooling hole (McKenzie: col 4, ll 6-9).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0315930 to Koonankeil et al. (Koonankeil) in view of US Patent 8,092,176 to Liang (Liang) and in view of US Patent 9,360,215 to McKenzie et al. (McKenzie) as applied to claim 27 above, and further in view of US Patent Application Publication 2016/0177738 to Moore et al. (Moore).
In reference to Claim 30
Koonankeil, as modified by Liang and McKenzie, discloses the method of claim 27, except, “… further comprising offsetting the inlet of the curvilinear film hole from a center of the protuberance …”
	Moore is also related to a turbine component (Fig. 2A: 64) with a protuberance (Fig. 3: 106) and film cooling hole (92), as the claimed invention, and teaches offsetting an inlet (100) of the film hole from a center (122) of the protuberance (106).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Koonankeil where the inlet of the curvilinear film cooling hole is offset from a center of the protuberance as taught by Moore, so as to further minimize flow losses of cooling fluid flowing into the film cooling hole (Moore: paragraph [0051]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show recess formed in cooling holes of turbine components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745